Citation Nr: 1525284	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1992 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran submitted a claim for an increased rating for migraine headaches.  Thereafter, her evaluation was increased to 50 percent disabling, via a May 2013 rating decision.  The Veteran subsequently indicated in a July 2013 statement that she was satisfied with the 50 percent rating.  As such, that issue has been withdrawn and is not before the Board.

The Veteran has also submitted claims for an increased rating for piriformis syndrome with sciatica of the left lower extremity and entitlement to an earlier effective date for piriformis syndrome with sciatica of the right lower extremity.  However, she has not perfected appeals of either issue, and therefore the Board does not have jurisdiction over them.

The issues of entitlement to service connection for chronic fatigue syndrome, thoracic strain, and drop foot of the right foot, to include as secondary to piriformis syndrome of the right lower extremity, have been raised by the record in an August 2014 application for disability compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of entitlement to evaluations in excess of 10 percent for bilateral piriformis syndrome with sciatica of the lower extremities was also raised in the August 2014 application, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Service treatment records include (in relevant part) reports of headaches, bilateral hip pain, and lower back pain with radiating pain in the lower extremities.  No diagnosis of fibromyalgia was provided in service.  Post-service medical records reveal a diagnosis of mild fibromyalgia following a November 2011 VA examination.  However, the VA examiner opined that the Veteran's fibromyalgia was less likely as not related to service, reasoning that "I could not find any evaluation and treatment for fibromyalgia [during] active service prior to her discharge . . . ."  The Veteran contests that finding, reporting in a June 2011 statement that she was told by a private physician that her symptoms prior to her initial diagnosis were consistent with fibromyalgia.  

The Board finds that an addendum opinion is needed to clarify the etiology of the Veteran's fibromyalgia, and particularly to explain whether her in-service symptoms, as reflected in her service treatment records, were consistent with fibromyalgia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In short, the November 2011 opinion is inadequate because relied exclusively on the lack of an in-service diagnosis of fibromyalgia, and did not discuss specific in-service manifestations-for example, the documented bilateral hip and lower back pain-which may be consistent with undiagnosed fibromyalgia.  See Dorland's Illustrated Medical Dictionary 703 (32nd ed. 2012).  Upon remand, the examiner should clarify and opine as to whether these symptoms reflected continuing manifestations consistent with fibromyalgia.  The examiner should also discuss and incorporate into the addendum opinion the results of recent VA examinations undertaken in April 2015 relating to the Veteran's peripheral nerves and chronic fatigue syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the November 2011 examination for an addendum opinion regarding the claim for fibromyalgia.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented fibromyalgia.  The examiner is asked to provide a rationale for his or her opinion and to address the significance, if any, of the documented in-service history of joint and muscle pain, to include bilateral hip and lower back pain, as well as any other relevant symptomatology noted in the service treatment records.  The examiner should specifically comment on whether these symptoms are consistent with fibromyalgia.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia was incurred in or aggravated by service.

2.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

